Powell, J.,
dissenting. In the light of repeated rulings of the Supreme Court, to which not only must I give full faith and credit as a judge but to which I give full personal assent, I dissent, quo ties toties, from all that is decided by the majority of the court, except only that I think the court should not have interfered with the defendant’s statement; but as to this the error is haiupless, for when the defendant admitted he opened the saloon, he in effect pleaded guilty, and anjr reason he might have had could not affect his guilt or innocence, but only the measure of his punishment, and that was solely a question for the judge. The decisions cited by the majority have been subsequently considered and explained by the Supreme Court, and it 'is now the declared law of this State that there is no excuse for opening a tippling-house on the Sabbath day. See Monses v. State, 78 Ga. 110; Klug v. State, 77 Ga. 734.